ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sean Lynch (Reg. no. 75248 on 9/2/22.

The application has been amended as follows: 
(currently amended) A digital handwheel system to control camera movements comprising:
a motor having a rotor, wherein the handwheel couples with a front surface of the control console;
wherein the motor is disposed at a center portion of the handwheel such that the motor is enclosed at least by a mounting plate and a
wherein the dial input is disposed on a top surface of the control console;
the handwheel coupled with the rotor such that a rotation of the handwheel causes the rotor to turn; 
a rotation detector configured to detect a rotation of the handwheel; 
wherein if the handwheel undergoes an angular rotation, the rotation detector sends signals to a controller so that handwheel angular acceleration can be reduced, and the controller then tells the motor to brake to resist the handwheel angular acceleration and to give the handwheel a simulated behavior corresponding to heavier wheel feel; and
wherein the controller is configured to use a wireless communication module to wirelessly transmit a signal to a remotely-located motor to cause the remotely-located motor to rotate according to the rotation of the handwheel.
(currently amended) The system of claim 1, wherein the dial input adjusts how the motor brakes the handwheel.
(canceled)
(original) The system of claim 1, wherein the rotation detector is integrated into the motor.
(canceled)
(canceled).
(currently amended) A digital handwheel system to control camera movements comprising:
a control console comprising a first handwheel, a second handwheel, an input dial, and a set of input buttons that are configured to enable the input dial to adjust at least one of lens focus motor position, lens iris motor position, and lens zoom motor position;
a first motor having a first rotor, the first motor being incorporated into the first handwheel;

a first rotation detector configured to detect the first rotation of the first handwheel; 
wherein if the first handwheel undergoes a first angular rotation, the first rotation detector sends signals to a first controller so that first handwheel angular acceleration can be reduced, and the controller then tells the first motor to brake to resist the first handwheel angular acceleration and to give the first handwheel a simulated behavior corresponding to heavier wheel feel;
a second motor having a second rotor, the second motor being integrated into the second handwheel;
the second handwheel coupled with the second rotor such that a second rotation of the second handwheel causes the second rotor to turn; 
a second rotation detector configured to detect the second rotation of the second handwheel; and
wherein if the second handwheel undergoes a second angular rotation, the second rotation detector sends signals to a second controller so that second handwheel angular acceleration can be reduced, and the controller then tells the second motor to brake to resist the second handwheel angular acceleration and to give the second handwheel a simulated behavior corresponding to heavier wheel feel; and

wherein the first handwheel is configured to control rotation about a first axis and the second handwheel is configured to control rotation about a second axis.
(original) The system of claim 7, wherein the first and second rotation detectors comprise first and second rotary encoders, respectively.
(original) The system of claim 8, wherein the first and second rotary encoders each comprise at least one of a conductive encoder, an optical encoder, an on-axis magnetic encoder, and an off-axis magnetic encoder.
(original) The system of claim 7, wherein the first and second rotation detectors are integrated into the first and second motors, respectively.
(canceled)
(canceled)

REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-2, 4, 7-10 are allowed.
Upon further consideration and in view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination of the claim limitations “a control console comprising a handwheel, an input dial, and a set of input buttons that are configured to enable the input dial to adjust at least one of lens focus motor position, lens iris motor position, and lens zoom motor position;
the handwheel comprising a motor having a rotor, wherein the handwheel couples with a front surface of the control console;
wherein the motor is disposed at a center portion of the handwheel such that the motor is enclosed at least by a mounting plate and a
wherein the dial input is disposed on a top surface of the control console;
the handwheel coupled with the rotor such that a rotation of the handwheel causes the rotor to turn; 
a rotation detector configured to detect a rotation of the handwheel; 
wherein if the handwheel undergoes an angular rotation, the rotation detector sends signals to a controller so that handwheel angular acceleration can be reduced, and the controller then tells the motor to brake to resist the handwheel angular acceleration and to give the handwheel a simulated behavior corresponding to heavier wheel feel.” with regards to claim 1. 
Claim 7 is an apparatus claim with two motors and two handwheels which has similar limitations.
The closest prior art Salamati (US "6,608,461") teaches:
 	A control console 179, in Fig. 2, on which a control panel 185 is disposed on, and first and second handwheels 15, 17. If the operator turns the corresponding hand wheels 15, 17 beyond the desired stop position, the controller will take over and ease to a complete stop at the preset stop limit.

This close prior art fails to teach the combinations of claims 1 and 7 and these limitations are neither inherent nor obvious. As a result, these are allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        
9/7/2022
                                                                                                                                                                                                    /MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846